DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claim 17 is objected to because of the following informalities: claim 17, beginning on lines 4 and 8, recites: “a gate structure of a pull-up transistor and a gate structure of a pull-up transistor” which should be “a gate structure of a pull-down transistor and a gate structure of a pull-up transistor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 



3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw U.S. Patent Application Publication 2014/0131813 A1 (the ‘813 reference, matured into U.S. Patent 9012287 B2).
The reference discloses in Figs. 1, 4B, 5B, and particularly Fig. 7 and related text a device as claimed.
Referring to claim 1, the ‘813 reference discloses a device, comprising: 
a first P-type well region (not depicted in Fig. 7, left p-well 543 in Fig. 5B, paragraph(s) [0052], [0053]) and a second P-type well region (right p-well 543) each spanning in a first direction (vertical direction in Fig. 7, into-the-paper direction of Fig. 5B, and note that Fig. 5B is a cross section view of Fig. 4B (paragraph(s) [0012])), wherein the first P-type well region (543) and the second P-type well region (543) are spaced apart from each other in a second direction (horizontal direction in Fig. 7 and Fig. 5B) different from the first direction; 
an N-type well region (not depicted in Fig. 7, n-well region 541 in Fig. 5B, paragraph(s) [0052], [0053]) spanning in the first direction and disposed between the first and second P-type well regions (543’s); 
a first active region (fin 411, Figs. 7 and 5B, paragraph(s) [0045], [0053]) and a second active region (fin 413, Figs. 7 and 5B) disposed over the first P-type well region (not depicted in Fig. 7, as 543 in Fig. 5B) and the second P-type well regions (not depicted in Fig. 7, as 543 in Fig. 5B), respectively; 
a third active region (fin 615A in Fig. 7, generally indicated as 415 in Fig. 5B) and a fourth active region (fin 615B in Fig .7, ~415 in Fig. 5B) disposed over a first portion and a second portion of the N-type well region (not depicted in Fig. 7, n-well 541 in Fig. 5B, and note that fin 615A and fin 615B of Fig. 7 are formed from fin 415 of Fig. 5B, paragraph(s) [0049], see also Fig. 6A), respectively, wherein the third active region (615A, Fig. 7) and the fourth active region (615B) are spaced apart from each other in the first direction (vertical direction); and 


Referring to claim 13 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a device, comprising: 
a first portion (543-1) and a second portion (543-2) of a first P-well (543, Fig. 7 reproduced below together with Fig. 5B to show relationship of wells 543 and 541 between Figs. 7 and 5B, labels in italics are added by the examiner for ease of explanation); 
a first portion (543’-1) and a second portion (543’-2) of a second P-well (543’); 
a first portion (541-1) and a second portion (541-2) of an N-well (541); 
a first segment (upper segment) and a second segment (lower segment) of a first active region (411) located over the first portion and the second portion of the first P-well (543), respectively, wherein the first active region (411) extends in a first direction (vertical direction), and wherein the first segment of the first active region (411) is contiguous with the second segment of the first active region (411); 
a first segment (upper segment) and a second segment (lower segment) of a second active region (fin 413) located over the first portion and the second portion of the second P-well (543’), respectively, wherein the second active region (413) extends in the first direction (vertical direction), and wherein the first segment of the second active region (413) is contiguous with the second segment of the second active region (413); and 
a third active region (fin 615A) and a fourth active region (fin 615B) located over a first portion (541-1) and a second portion (541-2) of the N-well (541), respectively, wherein the third 
wherein: 
the first portion (543-1) of the first P-well (543), the first portion (543’-1) of the second P-well (543’), the first portion (541-1) of the N-well (541), the first segment (upper segment) of the first active region (411), the first segment (upper segment) of the second active region (413), and the third active region (615A) are components of a first SRAM cell (701, paragraph(s) [0053]); and 
the second portion (543-2) of the first P-well (543), the second portion (543’-2) of the second P-well (543’), the second portion (541-2) of the N-well (541), the second segment (lower segment) of the first active region (411), the second segment (lower segment) of the second active region (413), and the fourth active region (615B) are components of a second SRAM cell (703, paragraph(s) [0053]).

    PNG
    media_image1.png
    1024
    628
    media_image1.png
    Greyscale

claim 18 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 13 where applicable, the reference discloses a device, comprising:
a first Static Random Access Memory (SRAM) cell (701, paragraph(s) [0053]) that includes: 
a first segment (upper segment) of a first fin structure (411) extending in a first direction (vertical direction); 
a first segment (upper segment) of a second fin structure (413) extending in the first direction; 
a third fin structure (615A) extending in the first direction, the third fin structure (615A) being located between the first fin structure (411) and the second fin structure (413); 
a first gate structure (717, paragraph(s) [0053]) extending in a second direction (horizontal direction), wherein the first gate structure (717) overlaps with the first segment (upper segment) of the first fin structure (411) and the third fin structure (615A) in a top view; and 
a second gate structure (711) extending in the second direction, wherein the second gate structure (711) overlaps with the first segment (upper segment) of the second fin structure (413) in the top view; and 
a second SRAM cell (703) that includes: 
a second segment (lower segment) of the first fin structure (411) extending in the first direction; 
a second segment (lower segment) of the second fin structure (413) extending in the first direction; 
a fourth fin structure (615B) extending in the first direction, the fourth fin structure (615B) being located between the first fin structure (411) and the second fin structure (413); 
a third gate structure (not labeled, similar in form and orientation as the first gate structure 717) extending in a second direction (horizontal direction), wherein the third 
a fourth gate structure (not labeled, similar in form and orientation as the second gate structure 711) extending in the second direction, wherein the fourth gate structure overlaps with the second segment (lower segment) of the second fin structure (413) in the top view;
wherein: 
the first fin structure (411) and the second fin structure (413) are N-type fin structures (constituting n-type FinFET PD-1, PD-2, PG-1, PG-2, paragraph(s) [0033]); and 
the third fin structure (615A) and the fourth fin structure (615B) are P-type fin structures (constituting p-type FinFET PU-2, paragraph(s) [0033]).
Referring to claim 2, Fig. 7 depicts that the first active region (fin 411) is substantially longer than each of the third active region (615A), the fourth active region (615B), and the fifth active region (617) in the first direction; and 
the second active region (413) is substantially longer than each of the third active region (615A), the fourth active region (615B), and the fifth active region (617) in the first direction.
Referring to claim 3, Fig. 7 depicts that the first active region (411) is substantially as long as the second active region (413) in the first direction.
Referring to claim 4, the reference further discloses that the first active region (411), the second active region (412), the third active region (615A), the fourth active region (615B), and the fifth active region (617) include fin structures (paragraph(s) [0049], [0053]).
Referring to claim 5 and using the same reference characters, interpretations, and citations as detailed above for claim 13 where applicable, the reference further discloses that the first portion (541-1) of the N-type well region (541) belongs to a first Static Random Access Memory (SRAM) cell (701); and 
the second portion (541-2) of the N-type well region (541) belongs to a second SRAM cell (703) that abuts the first SRAM cell (701) in the first direction (vertical direction).
Referring to claim 6, the reference further discloses that:
543-1) of the first P-type well region (543) and a first portion (543’-1) of the second P-type well region (543’) each belongs to the first SRAM cell (701); 
a second portion (543-2) of the first P-type well region (543) and a second portion (543’-2) of the second P-type well region (543’) each belongs to the second SRAM cell (703); 
the first active region (411) extends through both the first portion and the second portion of the first P-type well region (543); and 
the second active region (413) extends through both the first portion and the second portion of the second P-type well region (543’).
Referring to claim 7 and using the same reference characters, interpretations, and citations as detailed above for claims 13 and 18 where applicable, the reference further discloses that:
the first SRAM cell (701) further includes a first gate structure (717) spanning in the second direction (horizontal direction), wherein the first gate structure (717) spans over the first active region (411) and the third active region (615A) in a top view; and 
the second SRAM cell (703) further includes a second gate structure (not labeled) spanning in the second direction, wherein the second gate structure spans over the first active region (411) and the fourth active region (615B) in the top view.
Referring to claim 8, the reference further discloses that the first gate structure (717) includes a gate structure for a pull-down transistor (PD-2, paragraph(s) [0053]) and a gate structure for a pull-up transistor (PU-2) of the first SRAM cell (701); and 
the second gate structure (not labeled) includes a gate structure for a pull-down transistor (PD-2) and a gate structure for a pull-up transistor (PU-2) of the second SRAM cell (703).
Referring to claim 9, Fig. 7 depicts that:
a first end of the fifth active region (617) terminates in the first gate structure (717); and 
a second end of the fifth active region (617) terminates in the second gate structure (not labeled). 
Referring to claim 10, Fig. 7 depicts that the second active region (413) is spaced apart from both the first gate structure (717) and the second gate structure (not labeled, similar in 
Referring to claim 11, Fig. 7 depicts that:
the first SRAM cell (701) further includes a third gate structure (711, paragraph(s) [0053]) spanning in the second direction (horizontal direction), wherein the third gate structure (711) is spaced apart from the first gate structure (717) in the second direction, and wherein the third gate structure (711) spans over the second active region (413), but not the first active region (411), the third active region (615A), the fourth active region (615B), or the fifth active region (617) in the top view; and 
the second SRAM cell (703) further includes a fourth gate structure (not labeled, similar in form and orientation as the third gate structure 711) spanning in the second direction, wherein the fourth gate structure is spaced apart from the second gate structure in the second direction, and wherein the fourth gate structure spans over the second active region (711), but not the first active region, the third active region, the fourth active region, or the fifth active region in the top view.
Referring to claim 12, the reference further discloses that:
the third gate structure (711) includes a gate structure for a pass-gate transistor (PG-1, paragraph(s) [0053]) of the first SRAM cell (701); and 
the fourth gate structure (not labeled) includes a gate structure for a pass-gate transistor (PG-1) of the second SRAM cell (703).
Referring to claim 14, for the device detailed above for claim 13, Fig. 7 depicts that:
the first SRAM cell (701) and the second SRAM cell (703) form an interface that extends in a second direction (horizontal direction) different from the first direction; and 
the first SRAM cell (701) and the second SRAM cell (703) are symmetrically disposed with respect to the interface.
Referring to claim 15, the reference further discloses a fifth active region (617, paragraph(s) [0049]) that extends partially through both the first SRAM cell (701) and the second SRAM cell (703) in a top view, wherein: 

a second segment (lower segment) of the fifth active region (617) is located in the second SRAM cell (703) and between the fourth active region (615B) and the second active region (413).
Referring to claim 16, the reference further discloses that:
the first SRAM cell (701) includes a first gate structure (717) and a second gate structure (711) that each extends in a second direction (horizontal direction) different from the first direction, the first gate structure (717) being spaced apart from the second gate structure (711) in the second direction; 
the second SRAM cell (703) includes a third gate structure (not labeled, similar in form and orientation as the first gate structure 717) and a fourth gate structure (not labeled, similar in form and orientation as the first gate structure 711) that each extends in the second direction, the third gate structure being spaced apart from the fourth gate structure in the second direction; 
the first gate structure (717) overlaps with the first segment (upper segment) of the first active region (411) and the third active region (615A) in the top view; 
the second gate structure (711) overlaps with the first segment (upper segment) of the second active region (413) in the top view; 
the third gate structure (not labeled) overlaps with the second segment (lower segment) of the first active region (411) and the fourth active region (615B) in the top view; and 
the fourth gate structure (not labeled) overlaps with the second segment (lower segment) of the second active region (413) in the top view.
Referring to claim 17, the reference further discloses that:
the first segment (upper segment) of the fifth active region (617) terminates into the first gate structure (717); 
the second segment (lower segment) of the fifth active region (617) terminates into the third gate structure (not labeled); 

the second gate structure (711) includes a gate structure of a pass-gate transistor (PG-1, paragraph(s) [0053]) of the first SRAM cell (701); 
the third gate structure (not labeled) includes a gate structure of a pull-down transistor (PD-2) and a gate structure of a pull-up transistor (PU-2) of the second SRAM cell (703); and 
the fourth gate structure (not labeled) includes a gate structure of a pass-gate transistor (PG-1) of the second SRAM cell (703).
Referring to claim 19, for the device detailed above for claim 18, the reference further discloses a fifth fin structure (617); 
wherein: 
the fifth fin structure (617) includes a first segment (upper segment) located in the first SRAM cell (701) and a second segment (lower segment) located in the second SRAM cell (703);
the first segment (upper segment) of the fifth fin structure (617) terminates into the first gate structure (717); and 
the second segment (lower segment) of the fifth fin structure (617) terminates into the third gate structure (not labeled, similar in form and orientation as the first gate structure 717).
Referring to claim 20, the reference further discloses that:
the first gate structure (717) includes a gate structure of a pull-down transistor (PD-2, paragraph(s) [0053]) and a gate structure of a pull-up transistor (PU-2) of the first SRAM cell (701); 
the second gate structure (711) includes a gate structure of a pass-gate transistor (PG-1, paragraph(s) [0053]) of the first SRAM cell (701); 
the third gate structure (not labeled, similar in form and orientation as the first gate structure 717) includes a gate structure of a pull-down transistor (PD-2) and a gate structure of a pull-up transistor (PU-2) of the second SRAM cell (703); and 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


01-15-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818